DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5, 7-8, 14-15 and 20-29 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/04/2021 has been entered.
 
Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 ends with the term “and” without a period, which appears to be a typo.  Appropriate correction is required.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5, 7-8, 14 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goedhart in view of Winter, Fiore, CRMI, Hartman, Kamarel (6,194,009) and Huang.
Goedhart: THE COMPOSITION OF HUMAN MILK AS A MODEL FOR THE DESIGN OF INFANT FORMULAS: RECENT FINDINGS AND POSSIBLE APPLICATIONS; Nutrition Research Reviews (1994), 7, 1-23.

Winter: Breast Milk Custom Formulated For Baby’s Gender; February 19, 2014 at: https://web.archive.org/web/20140302064205/https://www.iflscience.com/health-and-medicine/breast-milk-custom-formulated-baby’s-gender/

Fiore: Breast Feeding Benefits Boys' Brains; MedPage Today December 20, 2010; at 

CMRI: CRM Institute Inc.: Protein: Amino Acid Requirement for Infants and Children; Copyright 2010 CMR Institute, Inc. All rights reserved.

Hartman: Method for analyzing and treating human milk and system therefore; WO2006026879A1; published: 3/16/2006.

Huang: De behoefte aan essentiële aminozuren van zuigelingen; published 26 September 2012.







Independent claim 5
Multiple formulas for infants (i.e. a system)
Goedhart teaches about methods of modeling synthetic nutritional compositions for infants, wherein such formulas are fed to infants for the first two month (see Title and the 1st para. of Protein Quality), which provides the use of synthetic nutritional compositions for infants up to 1 month of age.
Goedhart provides that more than one formula is used (see at least the Protein Quality section, which encompasses system (i.e. a set). 
Throughout Goedhart the reference compares a variety of formulas based on individual types of nutrition, which encompasses multiple specific formulas.

Gender Specific
The claims are toward a food product, which means that the gender of the consumer is a matter of intended use, which given a similar composition, infant formulas, one in the art would expect that it would have similar intended uses.
Further, Goedhart teaches that nutritional infant formulas are modeled to human breast milk (ti.), which encompasses that their use is for male and females because the various small set of permutations is so small (male specific, female specific, or gender neutral) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 



See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
In the alternative, Winter also teaches about using nutritional infant formulas and that human breast milk is gender specific (see entire short article), meaning that the nutritional content differs between males and females; and Fiore also teaches about using nutritional infant formulas and that human breast milk is gender specific (see entire short article), meaning that the nutritional content differs between males and females.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using synthetic nutritional infant formulas, as Goedhart, to include a step wherein said formulas are gender specific, one for males and another for females, as claimed, because: 
Goedhart teaches that synthetic infant formulas are modeled to human breast milk for infants, which encompasses that there use is for males and females because the set of permutations of gender types for infants (male specific, female specific, or gender neutral) is so small that it is as comprehensive and fully as if it had written the name of each permutation;



the combination of Winter and Fiore provides that human breast milk is beneficially gender specific, which means that given the desire to model human breast milk one of skill would have a reasonable expectation that human breast milk being modeled is toward known gender specific nutritional contents; and 
the claims are toward a food product, which means that the gender of the consumer is a matter of intended use, which given a similar composition, infant formulas, one in the art would expect that it would have similar intended uses.

No soy protein
Goedhart does not teach the use of soy protein, but only discusses the use of human and bovine, whey and casein, types of protein (see pgs. 3-7).  Therefore Goedhart provides that nutritional infant formulas do not including soy protein, as claimed.

Amino Acid
The modified teaching above makes obvious the use of gender specific nutritional infant formula, however, does not discuss wherein a concentration of at least one amino acid, such as leucine, is adapted based on that found in human milk.
CRMI also teaches about modifying nutritional formulations for infants that are 0-6 months old, and further provides that the requirement of indispensable amino acids, like leucine, are based on its content in human milk (see the short article, including the paras. at the top and Table within).

Further, Hartman provides that synthetic nutritional formulas are made by fortifying donor milk with the same amounts of nutrients in mother’s milk (See para, starting”: According to the process of this invention however…”).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of modifying nutritional formulations for infants, as Goedhart, to include a concentration of leucine that is adapted based on that found in human milk, as claimed, because CRMI illustrates that the art finds a concentration of leucine that is adapted based on that found in human milk as being suitable for similar intended uses, including methods of modifying nutritional formulations for infants; and Hartman provides that nutritional formulas are made by fortifying donor milk with the same amounts of nutrients in mothers milk; which further provides that such a thing was known to have been done. See MPEP 2144.07.

Amount of amino acids
The modified teaching does not discuss the specifically claimed amounts of amino acids in each of two infant formulas.
Kamarel provides making multiple formulas (ab.), wherein a range of each claimed amino acid is provided (Table 1C) because it is useful (8, 8+).  This shows that any single point within that range is optional for use in a combination of multiple infant formulas, which encompasses the use of multiple formulas wherein each have a different value for each amino acid.


Kamarel, provides amounts of leucine, threonine and tyrosine in formula, based on about mg/100 kcal (see Table 1C), wherein 100 kcal is equal to about 150 g (See Table 1B), which convert to:
about 114-228 mg/100 g of leucine;
about 51.3-102.6 mg/100 g of threonine; and
about 88-176.66 mg/100 g of tyrosine.
Kamarel’s amount of tyrosine is taught as being combined with phenylalanine, therefore the simple math conversion, allowed for at least 1 mg to be contributed to the phenylalanine.
Huang also teaches methods of administering amino acids to 1 month old infants, and further provides that the amounts of leucine is from 90 to 167 mg/100 g; and the amount of threonine is from 41 to 76 mg/100 g (see Table 2).
Huang also provides that the amounts of tyrosine fed to infants at an age of less than 37 weeks is from about half of 166 mg/100 g (see pg. 48 in its entirety).
Therefore, the combination of Kamarel and Huang encompasses the claim of: 
leucine in amounts of 84.0 to 438.5 for one formula and 92.6 to 352.8 mg/100 g for another, as claimed;
threonine in amounts of 41.7 to 306.2 mg/100 g in one formula and 43.6 to 229.1 mg/100g in another; 
tyrosine in amounts of 30.4 to 160.1 in one formula and 23.4 to 160.1 mg/100 g in another.


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making multiple infant formulas with amino acids, as the modified teaching above, to include the specifically claimed amounts of amino acids in each of two infant formulas, as claimed, because the combination of Kamarel and Huang illustrates that the art finds encompassing amounts of amino acids as being suitable for similar intended uses, including methods of making multiple infant formulas with amino acids (see MPEP 2144.07).

Ratio of threonine and tyrosine
The modified teaching, in Kamarel, provides amounts of threonine and tyrosine (as discussed above), which convert to: 
about 51.3-102.6 mg/100 g of threonine; and
about 88-176.66 mg/100 g of tyrosine;
which provide a of threonine of about 1:2; and
a ratio of tyrosine of about 1:2. 
Such a teaching encompasses the claimed ratios, of:
the concentration of threonine between the female gender specific nutritional composition and male gender specific synthetic nutritional composition is 1:1.008 to 1:7.1; and
the concentration of tyrosine between the female gender specific2Appl. No. 15/302,722 Response to Office Action dated November 4, 2020 nutritional composition and male gender specific synthetic nutritional composition is :1:1 to 1:6.8.

Dependent Claims
As for claim 7, the modified teaching, in CMRI, provides the concentration of leucine that does not differ by gender for infants of 0 to 6 months of age (see Table 3). 

As for claim 8, the modified teaching above provides for multiple gender neutral synthetic nutritional compositions, wherein they are for infants of more than 1 month of age, as discussed above, and claimed.

As for claim 14, the modified teaching above provides the gender specific synthetic nutritional composition are infant formulas, as discussed above.

More on leucine (claims 20-21)
As for claims 20 and 21, the modified teaching, in the combination of Kamarel and Huang, provide from about 114-228 mg/100 g of leucine in one formula (Kamarel) and from 90 to 167 mg/100 g in another formula (Huang), which encompasses that the concentration of leucine: in one formula is 112.57 to 251.99 mg per 100g, as in claim 20; and in another is 109.08 to 209.78 mg per 100g, as in claim 21.

More on threonine (claims 22-23)
As for claims 22 and 23, the modified teaching, in the combination of Kamarel and Huang, provide about 51.3-102.6 mg/100 g of threonine in one formula (Kamarel) and in another formula from 41 to 76 mg/100 g of threonine (Huang), which encompasses concentration of threonine in: one formula is 54.39 to 136.85 mg per 100g, as in claim 22; and in another is 43.6 to 229.1 mg per 100g, as in claim 23.

More on tyrosine (claims 24-25)
As for claims 24 and 25, the modified teaching, in the combination of Kamarel and Huang, provide about 88-176.66 mg/100 g of tyrosine in one formula (Kamarel) and about half of 166 mg/100 g of tyrosine in another formula (Huang), which encompasses wherein the concentration of tyrosine: in one formula is 51.42 to 125.4 mg per 100g, as in claim 24; and in another formula is 43.14 to 101.3 mg per 100g, as in claim 25.  

More on ratios (claims 26-29)
As for claim 26, the modified teaching, in Kamarel, provides about 114-228 mg/100 g of leucine in formulas for infants (as discussed above); which provides a ratio of 1:2, which encompasses a ratio of a leucine concentration between the female and male gender specific synthetic nutritional compositions of 1:14 to 1:1.2, as claimed.

As for claim 27-29, the modified teaching, in Kamarel, provides amounts of threonine and tyrosine, which convert to a threonine ratio of about 1:2; and a tyrosine ratio of about 1:2 (as discussed as discussed above); which encompasses the claimed ratio of: 
the concentration of threonine between the female gender specific nutritional composition and male gender specific synthetic nutritional composition is: 

1:1.008 to 1:7.1, as in claim 29; and 
the concentration of tyrosine between the female gender specific nutritional composition and male gender specific synthetic nutritional composition is:
1:1.08 to 1:1.3, as in claim 28; and
1:1.004 to 1:6.8, as in claim 29.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the Goedhart in view of Winter, Fiore, CRMI, Hartman, Kamarel (6,194,009) and Huang, as applied to claims 5, 7-8, 14 and 20-29 above, further in view of Georgi.
Georgi: Preterm Milk Formula; WO 2011/144340; published 11/24/2011.

The modified teaching provides for gender specific formulas for infants, including systems/kits comprising two different types of infant formula. Such a teaching includes nutritional information (i.e. dosages) for males and females. See the discussion above.
The modified teaching does not discuss the commonly known use of a label indicating nutritional information/dose/serving size for infant formulas.
Georgi teaches methods of making/using kits for synthetic nutritional compositions for infants, wherein the system (pg. 12, line 5+) comprises instructions for use (pg.13, line 15). Georgi further teaches the use of a labeled indicating dosage requirements (line 9 or pg. 20).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making kits for synthetic nutritional composition for infants, including those that are male and female specific, as the modified teaching of Goedhart, to include labels indicating the nutritional information/dose of the formulas, as claimed, because Georgi illustrates that the art finds labels as being suitable for similar intended uses, including methods of making for kits for synthetic nutritional composition for infants; which further provides that such a thing was known to have been done. See MPEP 2144.07.

Response to Arguments
 Applicant's arguments filed 9/21/2020 have been fully considered but they are not persuasive. 
 	It is asserted, that claim 5 is amended solely for clarification. The Patent Office alleges that the recitation of "a concentration of tyrosine in the female gender specific synthetic nutritional composition is 23.4 to 160.1 mg per 100" in Claim 5 renders the claims unclear. See Office Action, page 7. In response, without acquiescing to the merits of the rejection and solely to advance prosecution of this application, Applicant has amended Claim 5 to recite "a concentration of tyrosine in the female gender specific synthetic nutritional composition is 23.4 to 160.1 mg per 100g," thereby removing any alleged indefiniteness. For at least the reasons set forth above, the present claims fully comply with the requirements of 35 U.S.C. §112(b), and the rejection of the present claims under 35 U.S.C. §112(b) should be reconsidered and withdrawn. 
In response, Applicants timely response is appreciated and said rejection is not re-issued herein.


In response, motivation is clearly shown in the rejection, presently and previously, on two grounds: 1) the applied references illustrate that the art finds the claimed amounts of amino acids to be suitable for similar intended uses, as set forth as proper grounds for motivation in MPEP 2144.07; and 2) the references clearly shows 

It is asserted, that even if Kamaral makes multiple infant formulas with amino acids, Kamaral already discloses the ranges of the amounts of amino acids. None of the cited references provide any reason or motivation for the skilled artisan to also look to Huang for different amounts of amino acids instead of using the amounts of amino acids already disclosed in Kamaral. Further, there is no reason or motivation whatsoever in the record that the skilled artisan without hindsight would prepare a nutritional system that includes different infant formulas with the different amounts of amino acids disclosed by Kamaral and Huang respectively. 
In response, as noted in the obviousness statement the combination of Kamarel and Huang provide the specifically claimed amounts of amino acids in each of two infant formulas. Kamarel shows one formula having the claimed ranges of amino acids and Huang shows another formula having the claimed ranges of amino acids, which is a proper application of references.

It is asserted, that the Patent Office apparently used Applicant's claimed invention as a guide to select certain elements and then combine those selected elements to arrive at the claimed invention. However, this approach does not, per se, provide a basis for rejecting the claims as obvious under 35 U.S.C. § 103 (In re NTP, Inc., 654 F. 3d 1279, 1279 (Fed. Cir. 2011) (citations omitted): Care must be taken to avoid hindsight reconstruction by using 'the patent in suit as a guide through the maze  
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793